DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2016/064192).  Kim et al. (US 10,837,114) used as the as English equivalent.
Regarding claims 1-4:  Kim et al. (US ‘114) discloses methods of forming patterns on compositions comprising polycarbonate resin and electromagnetic wave-absorbing inorganic additives [abstract], wherein Example 1 [Ex. 1; 16:22-18:20] irradiates the surface of an injection molded composition containing 5 wt% of electromagnetic wave-absorbing inorganic additives in the form of non-conductive metal compounds (CuCrO2 [11:31-43]) and a polycarbonate resin [Ex. 1; 16:22-18:20].  Kim et al. (US ‘114) discloses the composition can contain electromagnetic wave-absorbing inorganic additives in the form of conductive metal compounds, such as Fe3(PO4)2 [12:6-18; 13:14-25].
Kim et al. (US ‘114) does not specifically disclose an embodiment containing polycarbonate and 5 wt% of Fe3(PO4)2.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have employed 5 wt% Fe3(PO4)2 as the electromagnetic wave-absorbing inorganic additive, and would have been motivated to do so since Kim et al. (US ‘114) discloses the composition can contain electromagnetic wave-absorbing inorganic additives in the form of conductive metal compounds, such as Fe3(PO4)2 [12:6-18; 13:14-25] [see MPEP 2144.06].  Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) [see MPEP 2144.06].
Regarding claim 5:  Kim et al. (US ‘114) discloses the electromagnetic wave-absorbing inorganic additive has an average particle diameter of 0.05 to 20 µm [13:37-49].
Regarding claim 7:  Kim et al. (US ‘114) discloses irradiating the composition at a wavelength of 1064 nm [13:50-14:3; 16:42-55; Ex. 1].
The claimed effects and physical properties, i.e. absorbs infrared radiation of 780 nm to 1400 nm more strongly than the same polymer which does not contain the absorber [instant claim 7], would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Regarding claim 8-11:  Kim et al. (US ‘114) discloses irradiating the composition at a wavelength of 1064 nm to form a conductive pattern [13:50-14:3; 16:42-55; Ex. 1].
The claimed effects and physical properties, i.e. the absorber acts as a heating accelerator, polymerization accelerator, or crosslinking accelerator within the carrier material [instant claim 8]; the maximum absorption of the absorber at a wavelength is in the region of 200 nm to 12,000 nm with the absorbed radiation comprising laser radiation and/or non-laser radiation [instant claim 11], would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kim et al. (WO 2016/064192) (Kim et al. (US 10,837,114) as English equivalent) does not disclose Fe3(PO4)2 having a graftonite crystal structure.

Response to Arguments
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive. the rejection of claims based upon Kim et al. (WO 2016/064192) {Kim et al. (US 10,837,114) as English equivalent} is maintained.
Kim et al. (US ‘114) discloses methods of forming patterns on compositions comprising polycarbonate resin and electromagnetic wave-absorbing inorganic additives [abstract], wherein Example 1 [Ex. 1; 16:22-18:20] irradiates the surface of an injection molded composition containing 5 wt% of electromagnetic wave-absorbing inorganic additives in the form of non-conductive metal compounds (CuCrO2 [11:31-43]) and a polycarbonate resin [Ex. 1; 16:22-18:20].  Kim et al. (US ‘114) discloses the composition can contain electromagnetic wave-absorbing inorganic additives in the form of conductive metal compounds, such as Fe3(PO4)2 [12:6-18; 13:14-25].  Kim et al. (US ‘114) discloses the composition was mixed and blended through extrusion at 260 oC to 280 oC to afford the resin composition as pellets, which were injection molded into a substrate and subsequently irradiated with a laser having a wavelength of 1064 nm [Ex. 1; 16:22-55]; i.e. the conductive metal compound Fe3(PO4)2 was not applied as an aqueous solution.  As Kim et al. (US ‘114) discloses Fe3(PO4)2 [12:6-18], the examiner maintains the position that Fe3(PO4)2 is not in a hydrated form (i.e. Vivianite (Fe3(PO4)2⸱3H2O); see remarks pg. 17).  
While the claimed absorbers exhibit advantageous absorption properties in the NIR region in comparison to hydrated forms (ex. Vivianite), Applicants have not provided evidence showing Fe3(PO4)2 disclosed by Kim et al. (US ‘114) is in a hydrated form (Fe3(PO4)2⸱3H2O).  The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) [See MPEP 716.01(c)].  Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) [See MPEP 2145]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767